HUMAN RIGHTS COMMISSION — NOTICE OF COMPLAINT It is the duty of the Oklahoma Human Rights Commission to serve written notice by certified mail upon the respondent within sixty (60) days after the complaint is filed as required by 25 O.S. 1503 [25-1503] (1969). The failure to do so could subject the Commission to mandamus proceedings. A failure to serve written notice by certified mail upon the respondent within sixty (60) days after the complaint is filed does not cause the Commission to lose jurisdiction of the subject matter.  The Attorney General has received your request for an official opinion where you in effect ask: Title 25 O.S. 1502 [25-1502] — 25 O.S. 1503 [25-1503] (1969), requires that the Oklahoma Human Rights Commission complete certain actions with respect to complaints alleging violations of the statute within sixty (60) days.  1. If in a particular case or cases, this required action is not completed within the sixty (60) day period because the Human Rights Commission, due to limitations, is physically unable to do so, will the Commission then lose jurisdiction in the matter(s)? 2. If jurisdiction is lost, does the complainant have any other recourse? If so, what? Section 25 O.S. 1502 [25-1502], supra, places no jurisdictional requirement upon the Commission other than the complaint must be filed within ninety (90) days after the alleged discrimination practice occurs.  Section 25 O.S. 1502 [25-1502], supra, provides in part as follows: "(a) Within sixty (60) days after a complaint is filed, unless the Commission has issued an order dismissing the complaint or within thirty (30) days after an application for review is filed under Section 502(c), the Commission shall serve on the respondent by certified mail a written notice, together with a copy of the complaint as it may have been amended requiring the respondent to answer the allegations of the complaint at a hearing before a majority of the members of the Commission at a time and place specified in the notice. . . ." It has been generally held that authority conferred upon an administrative agency cannot be lost by its failure to exercise it. See 1 Am. Jur.2d, Administrative Law, 84.  It is therefore the opinion of the Attorney General in answer to your first question that it is the duty of the Oklahoma Human Rights Commission to serve written notice by certified mail upon the respondent within sixty (60) days after the complaint is filed as required by 25 O.S. 1503 [25-1503] (1969). The failure to do so could subject the Commission to mandamus proceedings. Board of Commissioners of Carter County v. Worten, 128 Okl. 104, 261 P. 553. A failure to serve written notice by certified mail upon the respondent within sixty (60) days after the complaint is filed does not cause the Commission to lose jurisdiction of the subject matter. The answer to your first question makes the answer to your second question unnecessary.  (W. Howard O'Bryan Jr.)